Title: From John Adams to John Quincy Adams, 30 June 1815
From: Adams, John
To: Adams, John Quincy



Dear Sir
Quincy June 30. 15

Where Shall the Begining, the Middle or the End of an oration be when the orator has nothing to Say?
We are distracted for News from You, your Lady and your Children God bless you all.
When I was young I read Hobbes and his Antagonists. A terrible Pother was made about his Doctrine, That the State of Nature is a State of War. That it is so, however till every One knows his place, all Nature testifies through all her Works. Beasts Birds and Fishes as well as Men bear Witness.
The Cessation of Hostilities by Sea and Land between England and America has softened, for a time, some of the political Asperities: and now We are threatened with Theological Warfare. Athanasianism and Presbytery are making War upon “Biblical Criticism and liberal Christianity.”
I See not, but you and your Contemporaries, who are not long after me and mine, will be obliged to adopt the Roman Maxim, or at least, practice to involve the Republick in foreign War, when a civil War, becomes otherwise inevitable. G.B. clearly acted on this Principle, when She went to War with France, twenty Odd years ago.
Let nobody See this rant: for I will not justify it. I cannot write Seriously upon public Affairs.
Inclosed is a Letter, on the Fisheries, I know not from whom: for the Fishers are as reserved as Secret s cunning as the Theologians and Phylosophers. Truth Veracity, Sincerity, Where are Ye
A.